IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00138-CV

WILLIAM TATE, JR.,
                                                           Appellant
v.

WALTER MORTGAGE COMPANY,
                                                           Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 11-001754-CV-272


                          MEMORANDUM OPINION


      Appellant William Tate, Jr., presented a notice of appeal regarding a trial court

order or judgment signed on April 30, 2012. By letter dated, June 7, 2012, the Clerk of

this Court notified Tate that the docketing statement was past due and must be filed

within 21 days from the date of the letter. No docketing statement was received and

filed. By letter dated July 26, 2012, the Clerk of this Court warned Tate that the appeal

would be dismissed without further notification unless, within 14 days from the date of
the letter, a docketing statement was filed. Again, no docketing statement was received

and filed.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 30, 2012
[CV06]




Tate v. Walter Mortgage Company                                                  Page 2